Citation Nr: 1224056	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-08 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD), secondary to asbestosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1951 to March 1955.  His claims file has been rebuilt.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued a 10 percent rating for COPD, secondary to asbestosis.  Since that time, the Veteran's claims file has been transferred to the RO in St. Petersburg, Florida. 

In a February 2008 rating decision, the RO continued a 10 percent rating for COPD, secondary to asbestosis.

The Veteran testified before the undersigned Veterans Law Judge during a January 2010 Board hearing.  A copy of the hearing transcript has been associated with the record. 

In April 2010, the Board remanded the case for further development.  The case has since returned to the Board for further appellate consideration.

In June 2012 written argument, the Veteran's representative asserted that an error had occurred because a July 27, 2005, treatment report shows a FEV-1 reading of 57 % predicted, which would warrant a higher rating.  For a claim of clear and unmistakable error (CUE) to be reasonably raised, it must be pled with specificity.  See e.g. Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom.  Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  In this case, the Veteran has not raised a CUE claim with respect to a particular prior final decision.  Should the Veteran wish to challenge a prior final rating decision on the grounds of CUE, he should so notify the RO in writing, keeping in mind the requirement that the claim must be pled with specificity.  Regulations pertaining to CUE challenges are found at 38 C.F.R. § 3.105(a) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks a disability rating in excess of 10 percent for his 
service-connected COPD, secondary to asbestosis, which is rated under the provisions of Diagnostic Codes 6833-6604.  38 C.F.R. § 4.97 (2011).  

Pursuant to the Board's April 2010 remand, the Veteran underwent a VA respiratory examination in April 2012.  Pulmonary function test (PFT) results in April 2012 were:  FEV-1 was 60 % predicted, and FEV-1/FVC was 71 % predicted (post-bronchodilator).   The VA examiner checked the box indicating that the Veteran's FEV-1/FVC finding most accurately reflected his level of respiratory disability.  See 38 C.F.R. § 4.96(d)(6) (2011).  The examiner also stated that the Veteran's COPD appeared to be stable as noted by his FEV-1/FVC ratio of 70 % pre-bronchodilator, and 71% post-bronchodilator.  The RO, in its May 2012 SSOC, continued to deny a rating in excess of 10 percent for the Veteran's COPD, secondary to asbestosis.

In June 2012 written argument, the Veteran's representative argues that a higher rating of 30 percent is warranted under Diagnostic Code 6604, based on the April 2012 FEV-1(post- bronchodilator) finding of 60 % predicted.  

The Board acknowledges that the April 2012 FEV-1 reading is consistent with a 30 percent rating under Diagnostic Code 6604; however, as noted, the VA examiner determined that the Veteran's FEV-1/FVC reading most accurately reflects his current level of respiratory disability.  Although the examiner is permitted to determine which reading most accurately reflects the Veteran's current level of disability, the Board observes that the examiner did not provide rationale as to why the Veteran's FEV-1/FVC reading was chosen over his FEV-1 reading.  See 38 C.F.R. § 4.96(d)(6)(2011).  Because the Board is unable to ascertain why the VA examiner chose one lung capacity finding over the other, the Board finds that clarification is needed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that a supplemental medical opinion is necessary.  

Additionally, the Board notes that the April 2012 VA examiner indicated that the Veteran had a reduced DLCO (SB), which appears to be related to his nonservice-connected interstitial lung disease (due to a chest contusion) noted on chest x-rays and/or his rheumatoid arthritis.  In any event, the actual DLCO (SB) finding was not provided in the April 2012 VA examination report.  On remand, the Board finds that such finding should be provided in the supplemental opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the April 2012 VA respiratory examination of the Veteran and request that she provide an addendum opinion.  If that examiner is unable to provide the requested opinion without another examination of the Veteran, such examination should be scheduled.

After a complete review of the claims file, the examiner is asked to provide a supplemental medical opinion addressing the following:  

a).  provide a complete rationale as to why the Veteran's FEV-1/FVC reading in April 2012 most accurately reflects his level of lung disease.  In so doing, specifically indicate why the April 2012 FEV-1 reading is not the most reflective of the Veteran's current level of lung disease.  
b).  provide the Veteran's DLCO reading taken during the April 2012 PFT. Clarify whether or not such reading is most accurately reflective of the Veteran's level of lung disease.  Provide a complete rationale.  

If a new examination is required, the claims file must be made available to the examiner for review.  All indicated tests and studies should be conducted.  Specifically, testing is to include a PFT complete with a DLCO (SB) reading, unless the examiner can provide a reasonable explanation as to why the test would not be useful or valid in this particular case.  If there is a disparity between the results of different PFT readings, the examiner should state which test results most accurately reflect the level of disability and why. 

2.  Then readjudicate the claim of entitlement to a disability rating in excess of 10 percent for COPD, secondary to asbestosis.  If the claim is denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



